Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is a response to papers filed on August 24, 2021.  Claims 1, 2, 4, 6-11, and 13-16 are amended. Claims 3, 21-23 are cancelled. New claims 24-27 are added. Accordingly, claims 1, 2, 4-20, 24-27 are pending in the application and under consideration on the merit. 

Withdrawn Claim Objection
The objection to claim 22 is hereby withdrawn in view amendments dated 08/24/21.

Applicant’s amendments dated 08/24/21 necessitate the new grounds of rejection set forth below.

Claim Rejections - 35 U.S.C. 112(b)
The following is a quota
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-16, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recites “… solution with a pH at or between 9.3 to 9.6 …” in line 6 and 5, respectively.  As written, it is unclear what pH the claimed solution.  The conjunction word “at” should be followed a number not a range.  It’s proper to say “a pH at 9.3 or 9.6” or “a pH between 9.3 and 9.6”.  Thus, the metes and bounds of the claimed scope are not defined.  
Since claims 1 and 2 are independent claims, the dependents are included in the rejection.
It is suggested to correct the pH range in claims 1 and 2 or amend claims 1 and 2 by reciting the pH is at 9.3 or 9.6

Claim Rejections - 35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 U.S.C. 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2, 8-13, 15, and 21-27 are rejected under 35 U.S.C. 103 as obvious over Parker et al (US 20170143719 A1, publication date: May 25, 2017, “Parker”, of record) in view of FDA document of Lyophilization of Parenteral (7/93) (non-paten literature, published 11/11/2014, “FDA_7/93”). 
Claims 1, 2, 6-16, and 24-27 embrace a pharmaceutical composition comprising a storage-stable powder form of lyophilized amorphous Phenobarbital Sodium that forms no more than 0.2% phenylethylacetylurea (PEAU) when reconstituted in an aqueous solution, wherein the storage- stable powder form of lyophilized amorphous Phenobarbital Sodium is produced by a process describe in clam 1.
In addition, claims 1 (product) and 2 (method claim) use the open-ended transitional phrase “comprising”. Thus, they allow for the presence of additional unrecited steps or components.
patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
Parker is directed to stable formulation of phenobarbital sodium injection (title, read on the limitation of the active ingredient instant claim 1 and 2).  Parker teaches that stable phenobarbital sodium solutions for injection include phenobarbital sodium in an amount of 15 to 200 mg/mL; a C1-C4 alcohol in an amount of 105 to 160 mg/mL; and propylene glycol in an amount of between 620 and 830 mg/mL and have a pH of between 9 and 12 (abstract, encompassing the limitations of pH range in the instant claims 1-2 and 7).   Parker also teaches that the solutions for injection are extremely stable and do not generate any significant amounts of impurities, including phenyl ethyl acetyl urea (PEAU) and phenyl butyric acid (PBA, during extended storage ([0017]), i.e. impurity-free formulations ([0016]),  implying the limitation of no more than 0.2%, 0.1% or 0.05% PEAU in the instant claims 1-2, 8-9, 12, and 23).
While teaching adjusting pH conditions, Parker does not expressly teach lyophilization.  These deficiencies are cured by FDA_7/93.   
FDA_7/93 is directed to Lyophilization of Parenteral (title).  FDA_7/93 teaches that the lyophilization process consists of three separate, unique, and interdependent processes; freezing, primary drying (sublimation), and secondary drying (1st
Dissolving the drug and excipients in a suitable solvent, generally water for injection (WFI).
Sterilizing the bulk solution by passing it through a 0.22 micron bacteria-retentive filter.
Filling into individual sterile containers and partially stoppering the containers under aseptic conditions.
Transporting the partially stoppered containers to the lyophilizer and loading into the chamber under aseptic conditions.
Freezing the solution by placing the partially stoppered containers on cooled shelves in a freeze-drying chamber or pre-freezing in another chamber.
Applying a vacuum to the chamber and heating the shelves in order to evaporate the water from the frozen state.
Complete stoppering of the vials.

FDA_7/93 indicates that products are manufactured in the lyophilized form due to their instability when in solution (2nd para. under the heading PRODUCT TYPE/FORMULATION on page 2/22) and the free water in a product is that water that is absorbed on the surfaces of the product and must be removed to limit further biological and chemical reactions (see 4th and 6th para. on page 16/22).  FDA_7/93 further teaches that an obvious concern with the lyophilized product is the amount of moisture present in vials. The manufacturer's data for the establishment of moisture specifications for both product release and stability should be reviewed. Stability testing should also include provisions for the assay of aged samples and subsequent reconstitution of these aged samples for the maximum amount of time specified in the labeling (see 1st and 4th para. under the heading Stability Testing on page 13/22).  Additionally, FDA_7/93 teaches that the product is frozen at a temperature well below the eutectic point. It is desirable after freezing and during primary drying to hold the drying temperature (in the product) at least 4-50 below the eutectic point. Obviously, the manufacturer nitrogen flush and then stoppering (see 3rd para. on page 4/22).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose lyophilization as taught by FDA_7/93 as the particular means for an aqueous drug solution because the particular option identified by FDA_7/93 are predictable solutions to the problem of drying an unstable drug like phenobarbital sodium, for example, enhancing the product stability in a dry state (page 1/22).  The person of ordinary skill in the art would have a reasonable expectation to be of success in choosing the option.  See MPEP 2141, part (III)(A) and (D).  Additionally, one of ordinary skill in the art would take advantages of lyophilization taught by FDA_7/93 as set forth above.   
Regarding the limitation of “a storage-stable powder form of” lyophilized amorphous in claims 1 and 2, it is reasonable to believe that, when lyophilized as taught by Snyder, the pharmaceutical composition of Phenobarbital Sodium has the same physical and chemical properties as claimed, absent evidence to the contrary. 
Regarding the preamble of “no more than 0.2% phenylethylacetylurea (PEAU) when reconstituted in an aqueous solution” in claim 2, “no more than 0.1% phenylethylacetylurea” in claim 8, “no more than 0.05% phenylethylacetylurea” in claim 9, no detectable amount of 2-ethyl-2-phenylmalonamide, etc. in claim 10, and stable up to at least 6 months at accelerated stability 
Regarding the temperatures of freezing and drying and the vacuum pressure in claims 24-27, FDA_7/93 teaches the temperature needs to be well below the eutectic point, at least 4-50 below the eutectic point and the rate and manner of freezing has been shown to have an effect on the physical form (polymorph) of the drug substance.  Thus, it would have been obvious to control rate and manner of freezing in order to obtain the freeze-dry product desired.
Claims 4-7, and 14 are rejected under 35 U.S.C. 103 as obvious over Parker et al (US 20170143719 A1, publication date: May 25, 2017, “Parker”) in view of FDA document of Lyophilization of Parenteral (7/93) (non-paten literature, published 11/11/2014, “FDA_7/93”) as applied to claims 1-2, 8-13, 15, and 21-27 in further view of Roskos et al (“Roskos”, US 6077545 A, date issued: June 20, 2000, of record).  
The teaching of Parker, and Snyder have been discussed as applied to claims 1-2, 8-13, 15, and 21-22.  Parker, and Snyder do not expressly teach the water is water for injection (WFI), nor nitrogen purge.  These deficiencies are cured by Roskos.  
Roskos is directed to an improved diluent for the preparation of cisplatin suspensions from a lyophilized powder (abstract).  Roskos teaches that lyophilized CDDP (a drug for cancer) is intended for reconstitution into a solution and the standard vehicle for such solution reconstitution is Water for Injection (WFI) (col. 3, lines 4-6, read on the limitation of the instant claim 4).  Roskos teaches that the solution of example 1 is sparged with nitrogen for 30 pH is adjusted with HCl and/or NaOH (Table of col. 5) if necessary, and additional WFI was added to achieve the final desired volume. The solution was sparged with nitrogen for an additional 30 minutes, and then sterile filtered through a 0.22 micron filter. Filtered solution was filled into 5 ml vials, the vial headspace was flushed with nitrogen, and the vials are stoppered (interpreted as sealed) (col. 5, lines 45-58, read on the limitations of the instant claims 4-5, 7, and 14).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose nitrogen sparge and filtering prior to adding the drug  as taught by Roskos as the particular means to ensure the drug is stable and meet the Food and drug administration requirements. The person of ordinary skill in the art would have a reasonable expectation to be of success in choosing the steps because Roskos provides the exact solution of processing a stable lyophilized drug product.  See MPEP 2141, part (III)(A) and (G).  In addition, selection of any order of performing process steps is prima facie obvious in the absence of unexpected results (see MPEP 2144).
Claims 16-20 are rejected under 35 U.S.C. 103 as obvious over Kelly et al (“Kelly”, non-patent literature, Critical Care Trauma Centre, pp. 1-3, last update: October 11, 2018, of record) and Sun et al (“Sun”, US 20100035904 A1, publication-date: February 11, 2010, of record).
Claims 16-20 embrace a method of treating an individual in need of Phenobarbital Sodium, the method comprising: adding saline or dextrose to a composition comprising lyophilized amorphous Phenobarbital Sodium immediately prior to administration to form a 
Kelly is directed to phenobarbital sodium for intravenous (IV) direct injection or infusion (title, and the section of Administration on page 1, read on the limitation of the drug in the instant claim 16 and the administering routes in the instant claim 20).  Kelly discloses that the drug, anticonvulsant, sedative, is diluted to 10mL with sodium chloride 0.9%, dextrose 5% or Ringer's Lactate and is used to treat seizures (i.e. epilepsy) (the section of Classification on page 1, read on the limitations of treating, saline in the instant claims 16-18).  Kelly also discloses the loading dose is 10 - 15 mg/kg IV or 1000 mg in 250 mL for infusion (the section of Dose and Administration on page 1, read on the limitation of the instant claim 19).
While teaching phenobarbital sodium for intravenous Kelly does not expressly teach phenobarbital sodium is a lyophilized amorphous product as claimed.  This deficiency is cured by Sun.
Sun is directed to phenobarbital salts; methods of making; and methods of use thereof (title).  Sun teaches non-crystalline or amorphous forms of phenobarbital salts including phenobarbital sodium ([0011], the same drug as the instant claim 1-2).  Sun also discloses non-crystalline or amorphous forms of phenobarbital salts including phenobarbital sodium ([0011], the same physical form in the instant claim 16).  Sun further teaches that the concentration of phenobarbital in selected buffers or pH conditions will be determined using a stability indicating assay that distinguishes the active agent from its degradation products, and also detects any degradation that may appear in the salt solution ([0060]). Sun recognizes that phenobarbital sodium is a known salt freely soluble in water in contrast to the free acid form, but 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose phenobarbital sodium with proper pH as taught by Sun as the particular drug to be incorporated into the method of Kelly because all of the particular options identified by Sun are predictable solutions to the drug formulations,. The person of ordinary skill in the art would have a reasonable expectation to be of success in choosing any of those options.  See MPEP 2143, part (I)(B) or (E). 
Regarding treating a newborn in claim 18, it would have been obvious to a pedestrian to follow the guidelines set forth for infants.    

Response to Arguments 
Applicant’s Declaration under 37 CFR 1.132 filed 05/13/2021 by Dr. Dasaradhi Lakakraju and arguments pertaining to the obviousness of the instant claims have been previously submitted and fully considered.  But, it is not persuasive for the reasons of record (see non-final rejection mailed 06/01/21). 
Applicant argues that the pH of Parker is for a liquid solution, not a lyophilized powder composition of Phenobarbital Sodium. 
In response, it is believed that the pH of Parker applies to the Phenobarbital Sodium solution as well lyophilized product claimed.  
Applicant argues that Parker discusses using further components of the liquid solution, such as C1- C4 alcohol, propylene glycol, etc. which affect the degradation processes.

For the reason above at lease, the instant claims are obviousness over the prior art.

Relevant Art
Bardat et al (non-patent literature, titled Moisture measurement: a new method for monitoring freeze-drying cycles; J Parenter Sci Technol, Nov-Dec 1993; vol. 47(6); pp. 293-9. e) is provided, but not cited, to show the state of art at the time when the invention was filed. 
Bardat indicates that quality of the final product largely depends on the freeze-drying process.  In turn this largely depends on an adequate control of the amount of residual moisture after freeze-drying (abstract). 

CONCLUSION
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANZHI ZHANG/Primary Examiner, Art Unit 1617